DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 5,755,510; published May 26, 1998) in view of Decker Jr. (US 3,623,368; published March 9, 1970).
Re claim 1, Hernandez et al. disclose a temperature measurement system for a gas turbine engine having a turbine with a turbine outer wall, a turbine inner wall, comprising (col. 1, line 60 – col. 2, line 5:
an optical assembly including:
a tip end disposed within the turbine (col. 4, lines 15-27); and
a fiber operable to receive an infrared light emitted from a gas and transmit the infrared light along its length (col. 4, lines 15-27);
a spectral data receiver disposed adjacent to the fiber opposite the tip end, operable to convert the received infrared light into a digital signals (col. 4, lines 15-27), the digital signal including an at least a first light intensity relative to a first wavelength band and second light intensity relative to a second wavelength band (col. 4, lines 25-40).
Hernandez et al. are silent, however, with how the probe is placed within the turbine and, therefore, are silent with respect to the fiber extending through the turbine wall. In a similar field of endeavour, Decker Jr. disclose that one may configure the fiber so that it extends through the turbine wall to be exposed to the gas within the turbine and proximate to the rotor-stator axial gaps (col. 2, lines 12-28). One of ordinary skill in the art would have been motivated to configure the turbine wall through which the probe extends in order to measure the gases and temperatures within the turbine.
Re claim 2, Hernandez et al., as modified by Decker Jr., disclose the limitations of claim 1, as mentioned above. Decker Jr. further disclose wherein the tip end is at least partially disposed within one of the rotor-stator axial gaps (col. 2, lines 12-28).
claim 3, Hernandez et al., as modified by Decker Jr., disclose the limitations of claim 1. Decker Jr. further disclose that the tips is at least partially oriented along a chord length that extends from a first point along the turbine inner wall across one of the rotor-stator axial gaps and to a second point along the turbine inner wall (Figure 1; col. 2, lines 12-28; the fiber extends from the inner surface of the turbine towards the opposite inner surface of the turbine).
Re claim 4, Hernandez et al., as modified by Decker Jr., disclose the limitations of claim 1. Decker Jr. disclose wherein the fiber is shaped to face along a chord length that extends from a first point along the turbine wall across one of the rotor-stator axial gals and to a second point along the turbine inner wall (Figs 1 and 2; col. 2, lines 12-28).
Re claim 5, Hernandez et al., as modified by Decker Jr., disclose the limitations of claim 1, as mentioned above. Decker Jr. disclose that the measured hot gas stream is made of air from the environment that is conducted through the intake (col. 2, lines 1-14). It is well known that water vapor is present in the ambient air such that the gas turbine engine comprises water vapor.
Re claim 6, Hernandez et al., as modified by Decker Jr., disclose the limitations of claim 1, as mentioned above. Hernandez et al. further disclose wherein the fiber is in fluid communication with the gas (col. 4, lines 15-25).

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record does not teach or fairly suggest the claimed method for measuring a gas produced within a turbine in which the temperature of the gas is calculated based on a reduced radiative transfer equation of the digital signal that includes two infrared wavelength intensities transmitted along the fiber. Claims 8-13 depend on claim 7.
Regarding claim 14, the prior art of record does not teach or fairly suggest the claimed temperature measurement system of a gas in which spectral data receiving infrared light through a fiber for conversion to a digital signal comprises that light of a first intensity and a second intensity have differing wavelengths within the band extending between 2.43 and 2.63 microns. Claims 15-20 depend on claim 14.
The closest art of record teaches the following:
US 2011/0240858 discloses a fiber optic probe disposed within a turbine.
US 2014/01339994 discloses a glass fiber temperature probe embedded within a rotor blade.
US 2017/0211408 discloses measuring heat flux within a turbine at wavelengths in two non-overlapping bands centered around 20 microns and 5 microns.
US 2013/0118183 discloses operating gas turbines is response to temperature data derived about the turbine.
US 2008/0095212 discloses determining blade surface temperature using a single waveband in high speed near infrared imagery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/            Primary Examiner, Art Unit 2896